Citation Nr: 1200520	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  04-04 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for an anal fissure.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a bilateral wrist disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1996 to September 2002.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2010, the Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge by videoconference.  The transcript of the hearing is associated with the claims file.  

This case was previously before the Board in April 2010.  At that time, a number of issues were adjudicated, and the issues listed on the first page of this decision were remanded for further evidentiary development.  Following such development, those issues are now ready for disposition.   


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from a thoracolumbar spine disorder.

2.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from a cervical spine disorder.

3.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from an anal fissure.

4.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from a bilateral knee disorder.

5.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from a bilateral wrist disorder.


CONCLUSIONS OF LAW

1.  A thoracolumbar spine disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  A cervical spine disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

3.  An anal fissure was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

4.  A bilateral knee disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

5.  A bilateral wrist disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

In the December 2002 notice letter, the RO apprised the Veteran of the information and evidence necessary to substantiate his claims, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf.  In this regard, the RO advised him of what the evidence must show to establish entitlement to service connected compensation benefits for his claimed disorders and described the types of information and evidence that the Veteran needed to submit to substantiate his claims.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  

In particular regard to the Dingess requirements, the Veteran was informed, in the March 2006 notice letter, as to how VA determines the disability rating and effective date once service connection is established.  While such notice was not provided prior to the initial denial of the claims adjudicated herein, the timing defect has been remedied by issuance of proper notice followed by readjudication of the claims.  

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decision, the SOC, and the multiple SSOCs issued throughout the course of this appeal, which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, supra, at 187.  

In regard to VA's statutory duty to assist, the Board notes that the Veteran was afforded with a medical examination in connection with his claims in April 2003.  However, because the April 2003 VA medical examiner did not have access to the claims file at the time of the examination, the Board found it to be inadequate and remanded the claims for further examination.   Pursuant to the Board's remand, the Veteran underwent another medical examination in July 2010.  Upon review, the Board notes that the July 2010 VA medical examiner confirmed review of the claims folder in the examination report and provided supplemental medical opinions in May 2011.  The July 2010 examination report together with the supplemental medical opinions include all relevant findings and medical opinions addressing the relative probability that the Veteran's claimed disorders were related to his period of active service needed for a fair adjudication of the claims.  As will be explained below, the examiner concluded that the Veteran had no current thoracolumbar or cervical spine, knee, or wrist disorder and no current anal fissure.  For these reasons and for reasons discussed in greater detail below, the Board finds the examination report to be adequate.    

In addition, the Board notes that the Veteran's service treatment records (STRs) are included in the claims folder.  Further, post-service treatment records adequately identified as relevant to the claims have been submitted or otherwise obtained, to the extent possible, and are associated with the claims folder.  

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to her appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  The Board further finds that there has been substantial compliance with our prior remand with respect to the claims adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In view of the foregoing, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In this case, the Veteran seeks entitlement to service connection for a thoracolumbar spine disorder, a cervical spine disorder, an anal fissure, a bilateral knee disorder, and a bilateral wrist disorder.

Review of the evidentiary record shows that the Veteran complained of neck pain, low back pain, bilateral knee pain, and bilateral wrist pain during his period of active military service.  Indeed, the STRS show that he presented for treatment with complaints of neck pain after reportedly being body slammed in November 1997, complained of left knee and bilateral knee pain at which time he was assessed with bilateral patellar femoral syndrome (PFS) in September 2000, and received treatment for anal fissures in June 2001.  STRs further show that the Veteran complained of low back pain in December 2001 and September 2002.  He also complained of bilateral wrist and knee pain in September 2002.  There is no separation examination report apparent in the record.  

The Veteran filed his claims of service connection for the above disabilities in October 2002, less than a month after separation from active duty in the Army.  

In connection with the claims, the Veteran was afforded with a VA medical examination in April 2003.  At that time, the examining physician diagnosed mechanical low back pain, mechanical upper back pain, right wrist tendonitis, and left knee arthralgias based on the results of his physical examination of the Veteran.  However, the physician noted that no claims folder or VA treatment records were available for review in conjunction with the examination, and provided no medical opinion regarding the relative probability of a relationship between any of the claimed disorders and military service.  In addition, the examiner wrote that anal fissures were not found on examination, but also acknowledged that the Veteran was not fully evaluated because it was difficult to perform the rectal examination.

However, the April 2003 examining physician noted that no claims folder or VA treatment records were available for review in conjunction with the examination.  Consequently, he did not provide a medical opinion on the relative probability of a relationship between any of the claimed disorders and service.  He further noted that the Veteran was not fully evaluated for anal fissures because it was difficult to perform the rectal examination.  For those reasons, the Board found the examination to be inadequate and remanded the claims for further evaluation in April 2010.  

Pursuant to the Board's remand, the Veteran was provided with another medical examination to evaluate his claimed disorders in July 2010.  Based on a thorough evaluation of the Veteran and review of the claims folder, the July 2010 examiner concluded that no current thoracolumbar or cervical spine disorder, knee disorder, or wrist disorder was found.  The examiner wrote that the above conclusion was based on physical findings and normal x-rays.  

Regarding the Veteran's claimed anal fissure, while the examiner acknowledged that the Veteran was diagnosed as having anal fissure while in the service in 2000, he reportedly never saw another doctor after it was treated, and his fissure was no longer present on examination.  The examiner noted that the Veteran's anal fissure was not a chronic condition.  The examiner further explained that the Veteran had an anal fissure that was acute and was now gone.  Therefore, it was unlikely that the claimed disorder was related to his military service.

While the Veteran wrote in a July 2011 statement that he was not given a blood stool test at the examination, the examination report specifically states, on page 9, that there were no anal fissures found and the stool test was negative for blood.  The examination report is given more probative weight than the Veteran's lay assertion.      

In further regard to the claimed cervical spine disorder, in an addendum report dated in May 2011, the July 2010 VA medical examiner wrote that the Veteran reported neck pain in November 1997 when he was body slammed by a comrade, saw a doctor and was given Motrin, and his pain improved.  The examiner also wrote that the Veteran reportedly had not seen a doctor after he left service and his neck pain was "practically gone."  The examiner further noted that the Veteran's physical examination was normal and cervical spine x-ray was also normal.  Moreover, the Veteran's active range of motion was normal.  Thus, based on the history, physical findings, x-ray report, and review of the claims file, it was the examiner's opinion that the Veteran's cervical spine disorder was not service-connected.  

The examiner also provided an addendum report pertaining to the Veteran's claimed bilateral knee disorder in May 2011.  In the addendum report, the examiner wrote that examination of both knees showed no tenderness, swelling, warmth, redness, spasm, rigidity or ankylosis, McMurray's, Lachman's and anterior drawer tests were all normal.  The examiner added that flexion of both the left and right knee was 0 to 140 degrees and extension was from 0 to 0 degrees, with no change on active range of motion after three repetitive movements.     

Because the July 2010 VA medical examiner based the conclusion that there was no current disability shown for any of the claimed disorders on review of the Veteran's claims folder and a thorough examination of the thoracolumbar and cervical spine, both wrists and knees, and the rectum, the examiner's opinion is afforded great probative value.  While the Veteran wrote in a letter received in July 2011 that the examiner told him that there was nothing wrong with him before he had evaluated the Veteran, the examination report shows that the examiner based his conclusion on objective findings.  Further, the Veteran has presented no competent medical evidence to contradict the findings of the July 2010 VA medical examiner.  The Veteran's assertion is unsupported.

Although the Board has considered the April 2003 VA medical examiner's diagnosis of right wrist tendonitis, it is afforded less probative value than the opinion provided by the July 2010 VA medical examiner because the April 2003 VA medical examiner did not have adequate information and data on which to base his conclusion due to the fact that the claims folder and VA treatment records were unavailable for review at that examination.  

Thus, for the foregoing reasons, the Board concludes that the Veteran is not entitled to service-connected compensation benefits because he is not shown to currently suffer from any of the claimed disorders.  In making this determination, the Board recognizes that the Veteran continues to complain of pain associated with his thoracolumbar and cervical spine, knees, and wrists and the presence of blood in his stool, and he is competent to report such symptomatology.  However, such symptomatology alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282   (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Further, regarding any assertion of knee locking and instability made by the Veteran, the Board finds the objective testing showing normal knees and no instability in either knee to be more credible and of greater probative value than the Veteran's lay assertion.      
   
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board recognizes that the Court of Appeals for Veterans Claims has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record fails to support a diagnosis of the claimed disability, that holding is of no advantage.  Therefore, the preponderance of the evidence is against the claims, and service connection is not warranted for the claimed disorders.

In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, because the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a thoracolumbar spine disorder is denied.

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for an anal fissure is denied.

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for a bilateral wrist disorder is denied. 



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


